[Cite as Arnett v. Ohio Dept. of Transp., 2011-Ohio-6960.]




                                       Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us
DAVID ARNETT

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

Case No. 2011-07397-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

                                          FINDINGS OF FACT
        {¶1}     Plaintiff, David Arnett, filed a complaint against defendant, Department of
Transportation (ODOT), alleging that he suffered damage to two tires and rims on his
vehicle, as a proximate result of negligence on the part of ODOT in maintaining a
hazardous condition on State Route 13. Plaintiff recalled the incident occurred on May
4, 2011, at approximately 2:00 a.m.                   Plaintiff seeks damages in the amount of
$1,499.06, the stated replacement cost for two tires and wheels. The filing fee was
paid.
        {¶2}     Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the city of Mansfield and not ODOT bears the maintenance
responsibility for the roadway where plaintiff’s incident occurred.             In support of the
request to dismiss, ODOT stated, “[d]efendant has performed an investigation of this
site and this area on SR 13 falls under the maintenance jurisdiction of the City of
Mansfield.”         ODOT further stated, “[a]s such this section of roadway is not within the
maintenance jurisdiction of the defendant.” Consequently, defendant contended the city
of Mansfield is the proper party defendant to plaintiff’s action. The site of the damage-
causing incident was located in the city of Mansfield.
       {¶3}   Plaintiff did not file a response.
                                   CONCLUSIONS OF LAW
       {¶4}   Ohio Revised Code Section 5501.31 in pertinent part states:
       {¶5}   “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director, but he may construct,
reconstruct, widen, resurface, maintain, and repair the same with or without the
cooperation of any municipal corporation, or with or without the cooperation of boards of
county commissioners upon each municipal corporation consenting thereto.”
       {¶6}   The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.




                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us

DAVID ARNETT

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

         Case No. 2011-07397-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED.
Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

David Arnett                                      Jerry Wray, Director
234 Malone Road                                   Department of Transportation
Mansfield, Ohio 44907                             1980 West Broad Street
                                                  Columbus, Ohio 43223

9/1
Filed 9/13/11
Sent to S.C. reporter 1/27/12